Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined the following effect set forth herein under.
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
	More than one embodiment of a design may be protected by a single claim. However, such embodiments may be presented only if they involve a single inventive concept according to the obviousness-type double patenting practice for designs. In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). < Therefore, the examiner will require restriction in each design application which contains more than one patentably distinct design.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Restriction will be required under 35 U.S.C. 121 if a design patent application * > claims < multiple designs that are ** patentably distinct from each other ** . The issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made. Clear admission on the record by the applicant that the embodiments are not patentably distinct will not overcome a requirement for restriction if the embodiments do not ** > meet the following two requirements: (A) the embodiments must have overall appearances with basically the same design characteristics; and (B) the differences between the embodiments must be insufficient to patentably distinguish one design from the other. Regarding the second requirement, without evidence, such an admission is merely a conclusionary statement. < If multiple designs are held to be patentably indistinct and can be covered by a single claim, any rejection of one over prior art will apply equally to all. Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).

This application discloses the following embodiments:
Embodiment  - Figs. 1.1-1.8
Embodiment  - Figs. 2.1-2.7
Embodiment  - Figs. 3.1-3.7
Embodiment  - Figs. 4.1-4.7
Embodiment  - Figs. 5.1-5.7
Embodiment  - Figs. 6.1-6.7
Embodiment  - Figs. 7.1-7.7
Embodiment  - Figs. 8.1-8.7
Embodiment  - Figs. 9.1-9.7
Embodiment  - Figs. 10.1-10.7
Embodiment  - Figs. 11.1-11.7

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The visual impact created upon the eyes create(s) patentably distinct designs.
These embodiments present such a different scope that all these embodiments could not exist within the confines of one application and must be restricted into Groups. 
These Groups present such a different scope that if these 11 separate Groups were disclosed in 11 different applications, they would not be rejectionable over one another. Thus, these 11 Groups must be restricted into 11 different applications.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiment 5
Group VI: Embodiment 6
Group VII: Embodiment 7
Group VIII: Embodiment 8
Group IX: Embodiment 9
Group X: Embodiment 10
Group XI: Embodiment 11

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  

WITH EMPHASIS ADDED, Applicant is also required to direct cancelation of all drawing figures and the corresponding SPECIFICATION which are directed to nonelected groups.
Furthermore, applicant should further note that the Hague numbering scheme must be retained. Also, after the restriction, the original numbering should be retained.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
As set forth herein above, restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINE D DAVIS whose telephone number is (571)272-2636.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan E. Krakower, can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Antoine D Davis/
Primary Examiner, Art Unit 2917





	Thursday, July 21, 2022